Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000416
                                                       11-FEB-2014
                                                       11:27 AM




                           SCPW-14-0000416


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 MICHAEL C. TIERNEY, Petitioner,


                                 vs.


                  COUNTY OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING

                       (Civ. No. 00-1-377)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on February 4,

2014, and the record, it appears that petitioner is not entitled

to the requested mandamus relief.    Petitioner fails to

demonstrate that he has a clear and indisputable right to the

$5,000 that he requests in the petition, and has alternative

means of seeking relief.    See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai'i, February 11, 2014.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama


                                    /s/ Simeon R. Acoba, Jr.


                                    /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack